

Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.






DISTRIBUTION AGREEMENT
 


This DISTRIBUTION AGREEMENT (the “Agreement”) is entered into with an effective
date of the 5th day of June, 2008 by and between PLAYERS NETWORK, INC., a Nevada
corporation (“PNTV”) and MICROPLAY, INC., a Nevada corporation in formation,
(the “Distributor”). PNTV and Distributor are collectively the “Parties”.
 
WHEREAS, PNTV owns the proprietary content, services and brand names more
particularly described and set forth on Exhibit “A” hereto and referred to
hereafter as the “PNTV Content”; and
 
WHEREAS, Distributor desires to acquire from PNTV, and PNTV desires to grant to
Distributor, the distribution rights for the PNTV Content on the specific terms
set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:
 
1. TERM. The initial term (the “Initial Term”) of this Agreement shall be for
three years. Commencing in year two the Parties agree to enter into good faith
negotiations to renew the Agreement under substantially the same terms and
conditions described herein for one additional term (the “Renewal Term”).
 
2. CLOSING; COUNTERPARTS; FAXES. The consummation of this Agreement will take
place by the execution of documents by the appropriate and designated
signatories in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and upon consummation of the $2,000,000 equity financing
contemplated by Distributor herein (the “Financing”)(the “Closing”). This
Agreement may also be executed via facsimile, which shall be deemed an original.
 
3. GRANT OF DISTRIBUTORSHIP. PNTV hereby grants the Distributor the following
distribution rights (the “Distribution Rights”) as follows:
 
3.1  Exclusive, worldwide distribution rights to PNTV’s proprietary content and
brand name (the “Content”) via all mobile devices including but not limited to
all devices connected to any wireless network(s). The grant of right of right as
described above via “any wireless network(s)” shall under no circumstances
supersede the non-mobile exclusions defined in 3.2 below.
 
3.2  Exclusive, worldwide distribution rights to the Content on all
non-English-speaking IP platforms, excluding only Content to be received on TV
sets (“TV Delivery”), PNTV’s owned and operated websites, affiliates or
subscribers carrying PNTV’s content and/or channel on platforms other than
mobile, such mobile right shall remain exclusive to Distributor, and North
American partners on websites such as Google Video and Blinkx now or in the
future except as agreed herein. The Parties acknowledge that websites such as
Google Video and Blinkx can be viewed worldwide and PNTV has no control over who
views it in which countries around the world. Such viewing will not be
considered a breach of this Agreement. It is expressly agreed and understood
between the Parties hereto that PNTV is prohibited from entering into any
agreement or arrangement with any other parties (besides the Distributor)
regarding the distribution of the Content in the exclusive fields of use granted
herein to Distributor, without the express, written permission of Distributor,
or except as otherwise provided and agreed to by the Parties herein.
1

--------------------------------------------------------------------------------


3.3  Exclusive worldwide distribution rights to the Content on all MicroPlay’s
English-speaking IP platforms.
 
It is understood that PNTV retains all rights not specifically granted herein to
all other Fields of Use. Nothing herein shall be construed to limit PNTV’s
advertising or promotion of its own products and services. It is further
understood that Distributor acquires no ownership rights in the PNTV Content or
any portion thereof, whether now existing or later created, except as provided
herein, but rather only the right to use and distribute the PNTV Content as
specified herein.
 
The costs of repurposing and delivery of the Content shall be financed by
Distributor and recouped by Distributor pursuant to the Revenue Share. All such
costs to be approved in advance in writing by Distributor. Such costs shall be
billed by PNTV to Distributor, 50% due upon approval of the specific project by
Distributor and 50% in arrears within 30 days of billing.
 
With regard to the future production or acquisition of PNTV Content, Distributor
shall have the right to distribute any such new PNTV Content pursuant to the
terms of this Agreement, provided Distributor pays 30% of the final, verifiable
production budget(s) (the “Budget”) or acquisition costs for all such content.
In the event that Players Network functions as a production company as a work
for hire, of if a third party, such as a sponsor or distributor, (the “Third
Party”) elects to finance the production or acquisition of specific content
(“Individual Content”), then PNTV shall offer Distributor the right of first
refusal to finance 30% of the Budget of the Individual Content subject to the
following: (i) If Distributor elects to exercise its right of first refusal to
finance 30% of the Budget, Distributor acknowledges that it may be above and
beyond the Budget if the Third Party finances more that 70% and/or up to 100% of
the Budget. In that case PNTV shall retain any overages, and Distributor will
retain its 30% ownership in perpetuity of PNTV’s share of the applicable
Individual Content, and Distributor shall have the exclusive right to distribute
such Individual Content as provided herein. PNTV shall use reasonable efforts to
get the Third Party to grant Distributor distribution rights to the Individual
Content. (ii) in this scenario, if  Distributor declines its right of first
refusal and elects not to finance the Individual Content, Distributor will
nevertheless retain its exclusive distribution rights as provided herein. PNTV
shall use reasonable efforts to get the Third Party to grant Distributor
distribution rights. If Distributor declines its right of first refusal and
elects not to finance 30% of the Budget, Distributor shall have no ownership
interests in that Individual Content.
2

--------------------------------------------------------------------------------




Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.
 
Only in the event a Third Party finances a project 100% in a work for hire
project and is not subject to the rights granted to Distributor herein, then the
distribution of that content may be subject to Third Party approval.
 
Commencing from the date of Closing of this Agreement, all rights of first
refusal granted herein by PNTV to Distributor shall have a seventeen (17)
business day time limit (the “Time Limit”). If Distributor does not exercise its
right of first refusal in writing within the Time Limit, then the opportunity
shall be deemed refused. If the project being presented by PNTV to Distributor
has a shorter time limit than 17 business days based on the verifiable
requirements of a third party (i.e. a show is opening in 10 days and the
producer wants PNTV to cover the opening) then the Time Limit shall be reduced
to the actual time between offering Distributor the right of first refusal and
the locked-in first day of if necessary execution.
 
Distributor shall provide a Production Fund (the “Fund”) (initial amount to be
determined at the sole discretion of Distributor) that PNTV can draw down on to
cover Distributor’s 30% share of the costs of such future PNTV Content.
Distributor may elect to replenish the Fund at its sole determination.
 
If Distributor elects not to finance 30% of certain new content (“Nonfinanced
Content”), then it will not have the right to distribute that new content as
provided herein, unless otherwise agreed in writing between the Parties hereto
or as previously provided for in this Section 3 regarding Third Party and
Individual Content.
 
4. MARKETING.  PNTV and Distributor shall act in good faith to enter into a
co-operative agreement to cross-market and cross-promote their respective
brand(s) and business interest(s) on each company’s platforms, including any
international television and mobile platforms each company controls now or in
the future.
 
5.  CONSIDERATION. As consideration for PNTV being the exclusive content
provider and/or aggregator of Las Vegas and Gaming Lifestyle programming to
Distributor, and as partial consideration for the grant of the Distributorship
herein, Distributor shall issue to PNTV * Shares of Common Stock of Distributor
(the “PNTV Shares”) which, upon issuance, shall represent *% of the issued and
outstanding Common Stock of Distributor on a fully diluted basis. Distributor
agrees that it may, at its * * and at its * *, * any * of the PNTV Shares for *
* with the * * * * * on a * *. Notwithstanding the foregoing, in the event that
Distributor elects to * any of the * of Distributor owned by its founding
shareholders, Distributor shall * that number of the * * equal on a *-* * as
those * being * by the founding  shareholders. In the event that MicroPlay is *
*, up to a maximum of *% of the * * may be * by PNTV to PNTV’s shareholders as a
* at Distributor’s * * and at Distributor’s * *.
3

--------------------------------------------------------------------------------


Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.
 
PNTV shall receive 40% of the adjusted gross revenues received by Distributor in
connection with the Distribution Rights granted in Section 3 herein, (the
“Revenue Share”). The Revenue Share is defined as gross revenues derived
directly from the distribution of the Content, less third party fees including
applicable taxes and revenue participations. Revenue participants shall be
subject to mutual approvals of the Parties in advance, such approvals not to be
unreasonably withheld.
 
Any deal involving packaging or bundling of the Content as part of a Premium
Package including but not limited to Membership Clubs, Site Subscription fees,
or other revenue generating packages of content and/or games and/or discounted
services, etc. (a “Package”) on any of Distributor’s platforms, or
subdistributed or sublicensed to third parties including YuuZoo, shall be
subject, on a case by case basis, to PNTV’s pre-approval, if it is not within
the terms of the Distribution Rights granted herein, such approval not to be
unreasonably withheld. PNTV and Distributor shall also use reasonable efforts to
negotiate an equitable Revenue Share on each Package consistent with the intent
of this Agreement.
 
All promotions, sweepstakes, merchandising or other revenue-generated ancillary
business opportunities (the “Ancillary Opportunities”) promoted by, marketed in,
or attached to the Content, shall be subject, on a case by case basis, to PNTV’s
pre-approval if it is not within the terms of the Distribution Rights granted
herein, such approval not to be unreasonably withheld. PNTV and Distributor
shall also use reasonable efforts to negotiate an equitable Revenue Share for
such Ancillary Opportunities consistent with the intent of this Agreement.
 
All distribution, subdistribution, licensing or sublicensing of the Content,
Package or Ancillary Opportunity to any third parties including YuuZoo, shall be
subject, on a case by case basis, to PNTV’s pre-approval if it is not within the
terms of Distribution Rights granted herein, such approval not to be
unreasonable withheld. PNTV and Distributor shall also use reasonable efforts to
negotiate an equitable Revenue Share for such distribution, subdistribution,
licensing or sublicensing consistent with the intent of this Agreement.
 
All approval rights granted herein by Distributor to PNTV shall have a
twenty-one (21) day time limit (the “Time Limit”). If PNTV does not exercise its
approval right in writing within the Time Limit, then the opportunity shall be
deemed approved. Notwithstanding the aforesaid, if the project being presented
to PNTV by Distributor for approval has a shorter time limit than 21 days based
on the verifiable requirements of a third party, then the Time Limit shall be
reduced to the actual time between offering PNTV its right of approval and the
locked-in first day of necessary execution less two days. PNTV agrees and
acknowledges that it is not entitled to share in any of Distributor’s revenues
generated on any platform from the PlaySpace including Real Play.
4

--------------------------------------------------------------------------------


Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.
 
Upon Request, Distributor shall supply games in the Play For Fun space only to
PNTV for its owned and operated website only. In exchange, PNTV shall promote to
its website visitors that if they want to play these games as Real Play, they
should go to Distributor’s IP or mobile site, and when possible, provide a link
to Distributor’s site, subject to legal restrictions.
 
It is the intention between the Parties hereto that all calculations be
calculated in accordance with General Accepted Accounting Principals (GAAP)
 
In order to maintain its distribution rights, Distributor agrees that
Distributor shall pay PNTV an Annual Minimum Guarantee as an advance against
Players Network’s Revenue Share as set forth herein:
 

 
5.1
During the first year of the Agreement, the aggregate amount due pursuant to the
Annual Minimum Guarantee shall be $425,000, payable as follows:

 

a.
* within * days of:

 

 
i)
Completion of investment into Distributor in the aggregate of *

 

 
ii)
90 days after the date of Closing.

 

 
b.
* equal payments of * on the last day of each calendar quarter or 3-month period
commencing 90 days from the date of Closing.

 

 
5.2
Thereafter, the Annual Minimum Guarantee shall be paid for the duration of the
Initial Term. The Parties agree to negotiate in good faith the Annual Minimum
Guarantee for the Renewal Term(s), if any, with *% of the annual amount to be
payable upon the last day of each calendar quarter.

 

 
5.3
Within 90 days after the end of each *-* (yearly) period, PNTV will receive an
audited accounting of Distributor’s revenues and shall receive whatever amount,
if any, of its Revenue Share that exceeds the Annual Minimum Guarantee.

 

5.4
PNTV or its designated auditor shall have the right, upon reasonable written
notice, during normal business hours, to inspect the Distributor’s books and
records and other documents and material in Distributor’s possession or control
to determine the amount of the revenue payable under this Agreement. PNTV shall
bear the expense of an audit with the exception of instances where the
Distributor is found, through such an audit, to be in violation of this
Agreement. In such instances, Distributor will be invoiced, and shall pay the
invoiced amount to PNTV within 30 days, for all time, travel and material costs
associated with the audit. Audits shall be conducted during regular business
hours at Distributor’s facilities and shall not unreasonably interfere with
Distributor's business. Audits shall be conducted no more than one time per one
year period. Distributor shall within 30 days immediately pay any overdue
adjustments to the Revenue Proceeds revealed by such audit. In the event that
PNTV engages a third party to perform the audit, such auditor shall be from a
nationally recognized certified public accounting firm and such third party
auditor shall be subject to reasonable restrictions regarding confidential
information.

 
5

--------------------------------------------------------------------------------


Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.
 

 
5.5
PNTV shall use its reasonable efforts to assist in developing and producing a
VOD or otherwise Television Channel for YuuPlay or Distributor (the “Non PNTV
Content”), and to receive compensation for such development and producing
services as negotiated in good faith between the Parties, or as agreed to in
other signed documents, such as consulting agreements, between the Parties. Upon
agreement to compensation for the above referenced services, PNTV shall
facilitate introductions to its distribution partners.

 

 
5.6
The Parties anticipate that they will cooperate on additional business
development matters and Content development matters which may not be covered by
this Agreement (“Non-Covered Opportunities”), and the Parties do agree hereby to
act in good faith to enter into agreements covering such Non-Covered
Opportunities as they may arise from time to time during the Initial or Renewal
Term(s) (if any). PNTV will receive a minimum of *% of Revenue Share received by
Distributor on such consummated Non-Covered Opportunities deals brought to
Distributor by PNTV as defined in this paragraph 5.6. Reciprocally, Distributor
will receive a minimum of *% of Revenue Share received by PNTV on such
consummated Non-Covered Opportunities deals brought to PNTV by Distributor as
defined in this paragraph 5.6.

 
6. ADDITIONAL CONTEMPLATED SERVICES. PNTV or its individual principals or
employees shall, subject to the execution of a separate definitive agreement to
be negotiated in good faith within 6 weeks of the execution of this Agreement,
perform services such as that of the programming department of Distributor
including content management and aggregation, production, scheduling, encoding,
metadata, thumbnails, delivery to Distributor’s head end, execution of rights
agreements, and the creative direction of Distributor’s channels. Also subject
to the execution of a separate definitive agreement to be negotiated in good
faith within 6 weeks of the execution of this Agreement, PNTV shall provide
Distributor office space and services that function as Distributor’s
headquarters in Las Vegas, Nevada. PNTV shall have the right of first refusal to
provide the programming department services contemplated in this paragraph 6 to
Distributor.
6

--------------------------------------------------------------------------------


Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.
 
7.  BOARD OF DIRECTORS. PNTV will be granted one seat on Distributor’s Board of
Directors based on a five-person (or less) Board, with Players Network receiving
one additional Board seat on a six or seven-person Board and a third Board seat
on an eight or nine person Board. Mark Bradley shall fill PNTV’s first Board
seat. Any additional PNTV Board seat designees shall be subject to Distributor’s
reasonable approval. PNTV shall make all reasonable efforts to see that * *
fills the second PNTV Board seat subject to * * acceptance.
 
8. RIGHTS OF FIRST REFUSAL. As set forth below, PNTV shall grant the right to
Distributor to be PNTV’s exclusive partner in any activity in the fun and real
play business space (“PlaySpace”). As such, PNTV shall be required to offer to
Distributor the right of first refusal during the Initial Term and Renewal
Term(s) (if any) of this Agreement in the following situations:
 

 
8.1.
If PNTV develops a business opportunity in the PlaySpace with a third party, and
PNTV does not control the right to provide Distributor with an exclusive
partnership in that specific PlaySpace, PNTV shall nevertheless honor
Distributor’s right of first refusal and present the opportunity first to
Distributor. Distributor shall accept or decline its right of first refusal, or
enter into a negotiation with the third party within the Time Limit.

 
If Distributor declines, or is unable to successfully negotiate a deal with the
third party, or exceeds the Time Limit without making a decision or initiating a
negotiation, then PNTV shall be free to enter into an agreement directly with
the third party. If, under these circumstances, PNTV enters into an agreement
directly with a third party, PNTV will still use all reasonable efforts with the
third party to provide Distributor with access to the goods, services or
technology provided by the third party, subject to the third party’s sole
determination. In any case, PNTV will exploit the goods, services or technology
only on the excluded platforms defined in point 3.2. PNTV will not subdistribute
or sublicense the goods, services or technology to any other third party
 
If Distributor enters into a transaction with the third party brought to
Distributor by PNTV or an individual, PNTV shall also be able to use the goods;
services or technology provided by the third party on PNTV’s excluded platforms
as defined in 3.2 on the same terms accepted by Distributor without any markup.
 
If Distributor enters into a transaction with the third party brought to
Distributor by PNTV or an individual, then PNTV and/or the individual who
brought the deal to Distributor shall be entitled to a “Finder’s Fee” as defined
in point 5.6 above or as otherwise agreed by the Parties hereto.
 

 
8.2
If PNTV desires to offer fun play or real play games on its excluded platforms
as defined in 3.2, then PNTV must offer Distributor the right of first refusal
to provide those games to PNTV. Distributor must act within the Time Limit to
subdistribute or sublicense those games to PNTV subject to Distributor’s ability
to provide such games on commercial terms and conditions which are as good as or
better than those otherwise available in the market, such determination to be
made mutually, acting reasonably and in good faith. If Distributor cannot
provide PNTV with a requested game(s) on the commercial terms and conditions as
stated above, PNTV may acquire those games from a third party. PNTV will not
subdistribute or sublicense any games whether acquired from Distributor or a
third party to any other third parties, and will only exploit the games on the
excluded platforms defined in 3.2.

 
7

--------------------------------------------------------------------------------


 

 
8.3.
To market and distribute, on a most favored nation basis, all PNTV generated
mobile sweepstakes and merchandising programs which are gaming and or PlaySpace
related, provided that Distributor acts jointly with PNTV to market such
programs over Distributor’s network. In such instances, the Parties shall share
all net profits from such programs 50/50 This right of first refusal is further
subject to Distributor’s ability to deliver, as of the date of the joint
project, current, state-of-the-art mobile marketing and distribution technology,
all as determined mutually, acting reasonably and in good faith.

 
 

8.4
Distributor is hereby granted the right of first refusal on the following three
programs PNTV currently has in development: “Celebrity Bingo On Demand”,
“Playboy’s Women of Poker”, “Playboy’s School of Gaming”, subject to the Time
Limit.

 
 
9. REPRESENTATIONS AND WARRANTIES BY PNTV. PNTV represents and warrants to
Distributor as follows:



9.1
ORGANIZATION, STANDING AND QUALIFICATION. PNTV is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
PNTV has all requisite power and authority and is entitled to carry on its
business as now being conducted and to own, lease or operate its properties as
and in the places where such business is now conducted.




9.2
EXECUTION AND PERFORMANCE OF AGREEMENT; AUTHORITY. The performance of this
Agreement by PNTV will not result in a default or breach of any other agreement
to which PNTV is a party. PNTV and the signatories for PNTV have the authority
to enter into this Agreement.




9.3
LITIGATION. To PNTV’s management’s actual knowledge, there is no claim, order,
investigation or other proceeding against PNTV, its employees, its properties,
or business or the transactions contemplated by this Agreement.




9.4
COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS. To PNTV's actual knowledge, PNTV has
complied with all laws applicable to its business and the ownership and use of
PNTV's Content and, to PNTV's actual knowledge, the conduct of its business does
not conflict with the rights of any other person or entity, and does not cause a
default under any agreement to which PNTV is a party. PNTV is not actually aware
of any proposed laws, condemnations or other proceedings which would affect its
business or the PNTV Content.

 
8

--------------------------------------------------------------------------------


 

9.5
TITLE TO PROPERTIES. To PNTV’s actual knowledge, PNTV has good title to the PNTV
Content. None of the PNTV Content is subject to any lien, lease, license, or
adverse claim except (i) as expressly set forth in the schedules attached to
this Agreement, or (ii) insubstantial imperfections of title which have arisen
in the ordinary course of business. To PNTV's actual knowledge, except as set
forth in the schedules attached to this Agreement, the PNTV Content is in good
operating condition and repair, is suitable for the purposes used, and are
adequate for all current operations of PNTV and for the uses as contemplated by
MicroPlay Inc. herein.




9.6
DISCLOSURE. All of PNTV's representations made in this Agreement and its related
documents are true and contain no untrue statements and do not omit material
facts.



10. REPRESENTATIONS AND WARRANTIES BY DISTRIBUTOR. Upon formation of MicroPlay,
Inc., and prior to Closing, distributor will represent and warrant to PNTV the
following:



10.1
ORGANIZATION. Distributor is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada. Distributor has all
requisite power and authority and is entitled to carry on its business as now
being conducted and to own, lease or operate its properties as and in the places
where such business is now conducted.




10.2
AUTHORIZATION AND APPROVAL OF AGREEMENT. All actions required to be taken by
Distributor relating to the signing of this Agreement shall have been taken at
or prior to the Closing as described herein.




10.3
EXECUTION AND PERFORMANCE OF AGREEMENT. The performance of this Agreement by
Distributor will not result in a default or breach of any other agreement to
which Distributor is a party. Distributor and the signatories for Distributor
have the authority to enter into this Agreement.




10.4
LITIGATION. There is no claim, order, investigation or other proceeding against
Distributor, its employees, its properties, or business or the transactions
contemplated by this Agreement, and Distributor has no knowledge of the same.

 
9

--------------------------------------------------------------------------------


Text marked by “*” has been omitted pursuant to a request for confidential
treatment and was filed separately with the Securities and Exchange Commission.



 
10.5
COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS. Distributor has complied with all
laws applicable to its business and the ownership and the conduct of its
business does not conflict with the rights of any other person or entity, and
does not cause a default under any agreement to which Distributor is a party.
Distributor is not aware of any proposed laws, condemnations or other
proceedings which would affect its business or Content.




10.6
DISCLOSURE. All of Distributor’s representations made in this Agreement and its
related documents are true and contain no untrue statements and do not omit
material facts.




10.7
During the last two years no officer or director: (i) has had a petition under
the federal bankruptcy laws or any state insolvency law filed by or against him,
or a receiver, fiscal agent or similar officer appointed by a court for his
business or property, or for any partnership in which he was a general partner
at (or within two years before the time of such filing), or for any corporation
or business association of which he was an executive officer at (or within two
years before the time of such filing); (ii) was convicted in a criminal
proceeding or was a named subject of a pending criminal proceeding (excluding
traffic violations and other minor offenses); (iii) was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction permanently or temporarily enjoining it
from, or otherwise limiting, his involvement in any type of business, securities
or banking activities; or (iv) was found by a court of competent jurisdiction in
a civil action or by the SEC or the Commodities Futures Trading Commission to
have violated any federal or state securities law, and the judgment in such
civil action or finding by the SEC or the Commodities Futures Trading Commission
has not been subsequently reversed, suspended or vacated.




 
10.8
The authorized capital stock of Distributor consists of * shares of common
stock, * * * * *, of which * shares are issued and outstanding and held
beneficially and of record by the Shareholders in the amounts set forth on
Exhibit “B” hereto and as of the date of Closing. The Shares constitute all of
the issued and outstanding capital stock of Distributor, and all of the Shares
are validly issued, fully paid, nonassessable, and have been so issued in full
compliance with all applicable federal and state securities laws. Except as set
forth on Exhibit “B” and as of the Closing, there are no outstanding
subscriptions, options, rights, warrants, convertible securities or other
agreements or commitments providing for the issuance, disposition or acquisition
of any of Distributor capital stock (other than this Agreement).



11. ACCESS TO INFORMATION AND DOCUMENTS. Upon either party’s request, the other
party shall promptly provide the requesting party access to its personnel and
all its properties, documents and records and shall furnish copies of documents
requested by the requesting party. Notwithstanding the foregoing, neither party
shall request documents which are otherwise available in the public domain and
no party shall have an obligation to provide, or be deemed to be in breach of
this Agreement for failing to provide, documents otherwise available in the
public domain.
10

--------------------------------------------------------------------------------


12. CONDITIONS PRECEDENT TO EACH PARTY’S OBLIGATIONS. All obligations of each
party under this Agreement are subject to, at such party’s option, each of the
following conditions at or prior to the Closing, and the other party shall use
its best efforts to cause each condition to be fulfilled:



12.1
All representations of each party in this Agreement or the related documents
shall be correct when made and shall be deemed to have been made again as of the
Closing, and shall then be correct except for changes allowed under the terms of
this Agreement.




12.2
All duties required by this Agreement to be performed by a party at or before
the Closing shall be performed.




12.3
Since the date of this Agreement there shall be no material adverse change in
the condition of the PNTV Content or its business or in the condition of
Distributor’s business and operations.




12.4
All documents required to be delivered at or prior to the Closing shall be
delivered.



13. FINANCING CONDITION


The consummation of the Financing in a minimum aggregate amount of $2,000,000 on
behalf of Distributor contemplated herein is a condition precedent to the
Closing Furthermore it is agreed by the Parties hereto that in the event that
the marketing and distribution commitment by YuuZoo to MicroPlay Inc is
terminated, then this agreement shall be null and void.
 
14.  NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations
and warranties contained in this Agreement shall survive the Closing.


15.  NOTICES. Any notices described under this Agreement shall be in writing and
shall be deemed given when personally delivered or mailed by first class
registered mail, return receipt requested, addressed to the Parties at the
addresses set forth above.




16. TERMINATION FOR BREACH


Either Party may terminate this Agreement upon a material breach by the other
Party as specified in points A. through I. below, if the breaching Party does
not cure the breach within thirty (30) days of a written notice from the
non-breaching Party below. The consequences of Termination are governed by the
tenets provided in 15.1, 15.2, and 15.3 below:

11

--------------------------------------------------------------------------------





 
A.
The other Party becomes insolvent;

 
B.
The other Party ceases to pay its debts in the ordinary course of business;

 
C.
The other Party is unable to pay its debts as they become due;

 
D.
The other Party makes an assignment for the benefit of creditors;

 
E.
A trustee or receiver is appointed for all or any of the assets of the other
Party;

 
F.
Any bankruptcy or insolvency proceedings are commenced by or against the other
Party;

 
G.
The other Party is involuntarily dissolved or liquidated;

 
H.
Distributor fails to pay PNTV within the specified time frame, and such failure
to pay remains uncured for 30 days after PNTV provides written notice to
Distributor of such failure;

 
I.
PNTV fails to deliver the PNTV Content and such failure remains uncured for 30
days after Distributor provides written notice to PNTV of such failure.




 
16.1
In the event of termination by PNTV due to an uncured Breach by Distributor,
Distributor shall immediately cease and desist from any and all further use and
distribution of the PNTV Content. In addition, termination by PNTV due to an
uncured Breach by Distributor of point H. above, Distributor’s obligation to
continue paying PNTV the Annual Minimum Guarantee shall remain in full force for
the duration of the Initial Term, or if in a Renewal Term, for the duration of
that Renewal Term, subject only to PNTV not also being in Breach as described in
points A. through G. or Point I. For clarity, Distributor acknowledges that it
cannot escape its contractual obligations to pay the Annual Minimum Guarantee
and Revenue Share contained in this agreement by breaching and not curing point
I. above.




 
16.2
In the event of termination by Distributor due to an uncured Breach by PNTV,
Distributor shall retain the right to continue distributing all Content
delivered by PNTV to Distributor prior to the date of the uncured Breach, and
Distributor will no longer be obligated to continue paying the Annual Minimum
Guarantee to PNTV, but will still be obligated to continue to pay the Revenue
Share. If PNTV continues to produce new Content after the uncured Breach, and
Distributor has met all its obligations as defined herein, then PNTV shall be
required to continue providing such new content to Distributor under the same
terms as provided for in this Agreement for the duration of the Initial Term, or
if in a Renewal Term, for the duration of that Renewal Term, subject only to
Distributor not being in Breach as described in points A. through H. For
clarity, PNTV acknowledges that it cannot escape its contractual obligations
contained in this agreement by breaching and not curing point I. above.

 

16.3
Regardless of the Termination cause, Distributor or its assign shall retain its
30% ownership in the New Content it may have invested in as described herein.
Such ownership by Distributor in the Content shall be addressed in a separate
agreement regarding all requisite rights, titles and interest including, but not
limited to distribution rights.

 
12

--------------------------------------------------------------------------------





16.4
No Liability for Termination or Expiration. Neither Party or its principals,
officers, directors or shareholders shall be liable by reason of the expiration
or termination of this Agreement as defined herein, for any compensation or
damages, on account of any loss of prospective profits or anticipated sales or
for expenditures, investments, leases, or commitment made by the other Party in
connection with this Agreement or the anticipation of expected performance
hereunder.


 
17. GOVERNING LAW; VENUE. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. In furtherance of the
foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction's choice of law or conflict of law or analysis, the substantive law
of some other jurisdiction would ordinarily apply. By execution and delivery of
this Agreement, the Parties agree and accept that any legal action or proceeding
brought with respect to this Agreement shall be brought in the State or United
States District Court of appropriate jurisdiction in and for the County of
Nassau, State of New York, and the Parties expressly waive any objection to
personal jurisdiction, venue or forum non conveniens.
 
18. ENTIRE AGREEMENT. The Parties hereto acknowledge that they have read this
entire Agreement and that this Agreement and the Exhibits hereto constitute the
entire understanding and contract between the Parties and supersedes any and all
prior or contemporaneous oral or written communications with respect to the
subject matter hereof. This Agreement shall not be modified, amended or in any
way altered except by an instrument in writing signed by the Parties.


19. ATTORNEYS’ FEES AND COSTS. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement or by reason of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ and experts’ fees and other
costs incurred in that action or proceeding, in addition to any other relief to
which it or they may be entitled.


20. WAIVER. The waiver of any breach of any provision of this Agreement by
either party hereto shall not constitute a continuing waiver or a waiver of any
breach either of the same or another provision of this Agreement.
13

--------------------------------------------------------------------------------


21. EFFECT OF HEADINGS. The subject headings of the Articles and Sections of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of the provisions hereof.


22. TIME OF THE ESSENCE. Time is expressly made of essence of this Agreement and
each event, condition, notice or demand provided herein to be made.


23. RELATIONSHIP OF PARTIES. Neither party has the authority to bind the other,
to incur any obligation on the other’s behalf or to represent itself as the
other’s agent or in any other manner which might result in any confusion as to
the fact that the Parties are separate and distinct entities.


24. CONFIDENTIALITY. Each party agrees to take the necessary precautions to
maintain the confidentiality of confidential information pertaining to the
products, services and business activities of the other party which are
disclosed in connection with this Agreement or which were disclosed during the
period prior to the execution of this Agreement (the “Confidential Information”)
by using no less than reasonable care to maintain confidentiality. Each party
shall only use such Confidential Information in connection with its performance
of this Agreement and shall only disclose such Confidential Information to its
employees and contractors having a need to know in order to accomplish the
purposes of this Agreement who are bound by appropriate accomplish the purposes
of this Agreement who are bound by appropriate nondisclosure obligations at
least as protective as the provisions of this Section. “Confidential
Information” does not include information which is: (i) generally available to
the public on an unrestricted basis; (ii) previously known without obligation of
confidentiality; (iii) independently developed outside this Agreement; (iv)
rightfully received from a third party without restriction or obligation of
confidentiality; or (v) approved by the disclosing party for disclosure. The
obligations set forth in this Section shall continue for three years after the
termination of this Agreement or any renewal thereof. Either party may have
injunctive, preliminary or other equitable relief to remedy any actual or
threatened unauthorized disclosure of Confidential Information or unauthorized
use, copying, marketing, distribution or sublicensing of the PNTV Content except
for MicroPlay’s rights to sublicense and subdistribute as provided herein. It is
expressly agreed between the Parties hereto that there shall be no public
announcement or press release and/or disclosure without the prior written
consent of both Parties.


25. AGREEMENT BINDING ON SUCCESSORS. The provisions of the agreement shall be
binding upon and shall inure to the benefit of the Parties hereto, their heirs,
administrators, successors and assigns.
14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed as of
the date first written above.



     
PLAYERS NETWORK, INC.: 
   
   
   
  By:    

--------------------------------------------------------------------------------

Authorized Signatory

     
MICROPLAY, INC.: 
   
   
   
  By:    

--------------------------------------------------------------------------------

On behalf of a Nevada Corporation in formation
 


15

--------------------------------------------------------------------------------


 

